Citation Nr: 1622069	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  12-20 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for unspecified sexually transmitted disease (STD).

2.  Entitlement to service connection for urinary tract infection (UTI), to include as secondary to sexually transmitted disease.

3.  Entitlement to service connection for residuals of prostate cancer, to include as secondary to sexually transmitted disease (STD).


REPRESENTATION

Appellant represented by:	Department of Massachusetts Veterans Services


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1991 to August 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a review of all evidence, both lay and medical, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claims of entitlement to service connection for prostate cancer, bladder infections (UTI), and unspecified STD.

Regarding prostate cancer, an opinion of etiology is required on remand.  Indeed, a November 2011 examination noted a diagnosis of prostate cancer in remission.  However, the etiology of this disorder was not addressed.  A May 2012 addendum found no relationship between prostate cancer and in-service chlamydia, but no rationale was provided.  

Regarding the UTI, an examiner found that it did not cause the prostate cancer.  The basis for this conclusion is quite unclear from the wording of the examiner's statement and thus the response is deemed inadequate.  Moreover, there was no consideration of whether a UTI was directly related to service.  The examiner stated that it would be speculative to respond in the absence of a urine culture report.  While this may be so, given the inadequacy of explanation explained above, the Board finds that an opinion from another examiner should be sought.  If this second individual also finds that the absence of a urine culture report prevents them from responding to questions involving the etiology of the UTI then the Board will be satisfied with such finding.

Finally, it is unclear whether the Veteran has an STD at present or at any time during the appeal period (since November 2009).  If he is deemed to have an STD, the symptoms attributed to such condition must be identified and an opinion of etiology must be provided. 

Finally, on remand, attempts should also be made to obtain any outstanding treatment records (VA or private) relevant to the Veteran's appeal.  

Accordingly, the claims are REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records (VA or private) relevant to the Veteran's appeal.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)  

2.  Arrange for a clinician other than the individual
who conducted the November 2011 examinations for prostate cancer and urinary tract infection to review the file and provide an addendum medical opinion.  The entire file, to include a copy of this remand and all pertinent records located in VBMS and Virtual VA, must be made available to the examiner for review.  

Taking into account the evidence in the claims file, including the Veteran's statements, the examiner must determine whether it is at least as likely as not (50 percent probability or more) that prostate cancer, UTI, and residuals of an STD disability are related to his military service, in particular due to in-service July 1992 STD.  Moreover, the examiner should clarify whether the Veteran has had, at any time since November 2009, any residuals of an STD- if so, such residuals should be identified.

A complete rationale must accompany any opinion provided.  If an opinion cannot be provided as to any question then the examiner must explain why this is so.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries.  The Veteran's reports must be taken into account in formulating the requested opinions.  

3.  Then, readjudicate the Veteran's claim based on 
  the entirety of the evidence.  If any benefit sought is 
  not granted, the Veteran and his representative should 
  be provided with a Supplemental Statement of the Case.  
  An appropriate period of time should be allowed for 
response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



